COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        Atlas Survival Shelters, LLC v. G.R. Isidro

Appellate case number:      01-22-00218-CV

Trial court case number: 2022-07486

Trial court:                164th District Court of Harris County

        On June 1, 2022, appellant, Atlas Survival Shelters, filed its appellant’s brief. Appellee,
G.R. Isidro, had a briefing deadline of July 1, 2022 in which to file its brief, but no brief has been
filed. On July 12, 2022, we notified appellee that we would set the case for submission without
an appellee’s brief unless appellee filed (1) a motion to extend time to file its brief or (2) its brief
accompanied by a motion to extend time. Appellee has neither filed a motion to extend time or its
appellee’s brief. Accordingly, the case is hereby set at issue.


        The time for filing the APPELLEE’S brief has expired. See TEX. R. APP. P. 38.6(b).
Further, appellee’s deadline for responding to the notice issued by this Court on July 12, 2022,
requiring appellee to file either a brief or a motion to extend time to file its brief, has expired.
Accordingly, this case is now at issue and ready to be set for submission.
       .
       It is so ORDERED.


Judge’s signature: ______/s/ Sherry Radack_______
                    Acting individually  Acting for the Court

Date: ___October 13, 2022___